DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an AFCP filed 6/16/2022. 
 	Claims 1-4,6-8,10,32 and 36-37 are pending. 
This application is a continuation of application No. 16/968,602, filed August 09, 2020, which is 371 filing of PCT/US2019/017375, filed February 08, 2019, which claims priority to U.S. provisional patent application no. 62/628,236, filed February 08, 2018. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yi Zhang on 6/24/2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 1. (Currently amended) A method of screening for a desired variant of a target site-specific recombinase, the method comprising: 
(1) obtaining a first plurality of mammalian cells each of which comprises at a genomic locus 
(i) a first recombination site recognized by a serine integrase, wherein the serine integrase is different from the target site-specific recombinase and 
(ii) a first promoter and a second promoter; 
(2) generating a cell library by 
(i) introducing into the first plurality of mammalian cells a library of nucleic acid constructs, each of the nucleic acid constructs comprising:
 (a) a second recombination site recognized by the serine integrase
(b) a polynucleotide encoding a variant of the target site-specific recombinase, and 
(c) a first selectable marker, 
thereby generating a second plurality of mammalian cells comprising the library of nucleic acid constructs, wherein at least one of the nucleic acid constructs comprises a polynucleotide encoding the desired variant of the target site-specific recombinase, 
(ii) expressing in each of the second plurality of mammalian cells the serine integrase, and 
(iii) maintaining the second plurality of mammalian cells expressing the serine integrase under conditions that facilitate recombination between the first and the second recombination sites mediated by the serine integrase, thereby generating a cell library comprising a third plurality of mammalian cells each of which comprises a variant of the target site-specific recombinase at the genomic locus, wherein the first promoter drives the expression of the variant of the target site-specific recombinase and the second promoter drives the expression of the first selectable marker;
 (3) selecting, from the cell library, a mammalian cell expressing the desired variant of the target site-specific recombinase by 
(i) introducing a selection construct to each mammalian cell of the cell library, wherein the selection construct comprises
 (a) a third recombination site, 
(b) a fourth recombination site, and 
(c) a second selectable marker, 
wherein at least one of the third and the fourth recombination sites are not recombined by the target site-specific recombinase but are recombined by the desired variant of the target site-specific recombinase, and wherein the second selectable marker is not expressed in the absence of a recombination between the third and the fourth recombination sites in the mammalian cell, and 
(ii) maintaining the cell library with the selection construct under conditions that facilitate recombination between the third and the fourth recombination sites mediated by the desired variant of the target site-specific recombinase, and 
(iii) detecting expression or the lack of expression of the second selectable marker that indicates the recombination between the third and the fourth recombination sites in the mammalian cell, and 
(4) generating from the mammalian cell selected in step (3) a polynucleotide encoding the desired variant of the target site-specific recombinase.
Reasons for Allowance

The affidavit under 37 CFR 1.132 filed 6/6/2022 is insufficient to overcome the rejection of claims based upon the teachings of Calos and Weiss. However, combined with the amendment to indicate that the genomic locus that functions as a landing pad comprises a first and a second promoter that following recombination to produce the libraries is positioned to control expression of the introduced variant and selectable marker is sufficient to distinguish the claims from the art. Calos taught construction of a recombined cell that comprises a variant peptide that is created by recombinase integration of a construct into a genomic locus. However, Calos does not teach that the genomic locus comprises two promoters such that when the construct is introduced a resident variant coding sequence and marker coding sequence are under their control. Weiss teaches analyzing novel recombinases by assessing their ability to recombine a selection construct thus using expression or lack thereof of a marker by the recombination event. Weiss does not teach explicitly libraries of the novel recombinases wherein the recombinase has the efficiency of Bxb1 wherein applicants have shown that Bxb1 is superior. The claims thus describe a novel invention that provides a method of screening for a variant of a site-specific variant by introducing the variant into a cell with a selection construct by providing a preferred method with improved efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA MARVICH/Primary Examiner, Art Unit 1633